Name: Commission Regulation (EEC) No 2101/91 of 17 July 1991 amending Regulations (EEC) No 646/86, (EEC) No 2267/90 and (EEC) No 1641/91 as regards the calculation of the alcoholic strength by volume of certain wine sector products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 195/2518 . 7 . 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2101/91 of 17 July 1991 amending Regulations (EEC) No 646/86, (EEC) No 2267/90 and (EEC) No 1641/91 as regards the calculation of the alcoholic strength by volume of certain wine sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Ten of certain wine sector products from Spain ; whereas for some wines these amounts are expressed in ecus per % vol and hectolitre without the alcoholic strength to be used being specified ; Whereas, if the rules on calculation are to be applied uniformly, it is advisable to state explicitly that the alco ­ holic strength to be used for these products is the total alcoholic strength by volume as defined in Annex II to Regulation (EEC) No 822/87 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 123(2) thereof, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1434/91 (2), and in particular Article 56(4) thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 2205/90 (4), and in particular Article 12 thereof, HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 646/86 is hereby replaced by the Annex to this Regulation . Having regard to Council Regulation (EEC) No 480/86 of 25 February 1988 laying down general rules of application of the regulatory amounts applicable to trade in certain wine sector products between the Community as consti ­ tuted on 31 December 1985 and Spain5), and in parti ­ cular Article 11 thereof, Article 2 Footnote (') to the Annex to Regulation (EEC) No 2267/90 is hereby replaced by the following : '(') ECU per % vol per hectolitre (total alcoholic strength by volume as defined in Annex II to Regulation (EEC) No 822/87) (2) thereof.' Whereas Commission Regulations (EEC) No 646/86 (6), as last amended by Regulation (EEC) No 3887/90 Q, and (EEC) No 1641 /91 (8), as last amended by Regulation (EEC) No 1961 /91 (9), fix respectively the export refunds and the monetary compensatory amounts in the wine sector ; whereas for certain product codes in the Annexes to those Regulations the amounts are expressed in ecus per % vol and hectolitre without the alcoholic strength to be used being specified ; Whereas Commission Regulation (EEC) No 2267/90 (10) fixes, for the 1990/91 marketing year, the regulatory amounts applicable to imports into the Community of Article 3 Footnote (') to Part 6 of Annex I to Regulation (EEC) No 1641 /91 is hereby replaced by the following : '(') Per % vol per hectolitre (total alcoholic strength by volume as defined in Annex II to Regulation (EEC) No 822/87).' ') OJ No L 84, 27 . 3 . 1987, p. 1 . 2) OJ No L 163, 26. 6. 1991 , p. 6. 3) OJ No L 164, 24. 6. 1985, p. 6. 4) OJ No L 201 , 31 . 7. 1990, p. 9 . s) OJ No L 54, 1 . 3 . 1986, p. 2. 6) OJ No L 60, 1 . 3 . 1986, p. 46. ^ OJ No L 367, 29. 12. 1990, p. 146. 8) OJ No L 153, 17. 6. 1991 , p. 1 . ') OJ No L 182, 8 . 7. 1991 , p. 1 . 10) OJ No L 204, 2. 8 . 1990, p. 24. Article 4 This Regulation shall enter into force on 5 August 1991 . No L 195/26 18 . 7. 91Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission 18 . 7 . 91 Official Journal of the European Communities No L 1.95/27 ANNEX 'ANNEX II Product code For export to (') Refund amount applicable in the Community as constituted at 31 December 1985 Refund amount applicable in Spain \ in ecus/% vol/hl (2) 2009 60 11 100 01 ; 02 ; 09 1,30 0,90 2009 60 19 100 01 ; 02 ; 09 1,30 0,90 2009 60 51 100 01 ; 02 ; 09 1,30 0,90 2009 60 71 100 01 ; 02 ; 09 1,30 0,90 Il in ecus/hi 2204 21 25 110 02 ; 09 5,50  || in ecus/% vol/hl f) 2204 21 25 130 02 ; 09 0,80  2204 21 25 190 02 09 1,80 1,65 1,30 1,10 in ecus/hi 2204 21 25 910 02 ; 09 5,50  l || in ecus/% vol/hl (') 2204 21 29 130 02 ; 09 0,80 2204 21 29 190 02 09 1,80 1,65 1,61 1,46 ll in ecus/hi 2204 21 35 1 10 02 ; 09 5,50  \ in ecus/% vol/hl (') 2204 21 35 130 02 ; 09 0,80  2204 21 35 190 02 09 1,80 1,65 1,30 1,10 2204 21 39 130 02 ; 09 0,80  2204 21 39 190 02 09 1,80 1,65 1,61 1,46 in ecus/hi 2204 21 49 910 02 ; 09 17,25  2204 21 59 910 02 ; 09 17,25  2204 29 25 110 02 ; 09 5,50  in ecus/% vol/hl (') 2204 29 25 130 02 ; 09 0,80  2204 29 25 190 02 09 1,80 1,65 1,30 1,10 No L 195/28 Official Journal of the European Communities 18 . 7. 91 Product code For export to (') Refund amount applicable in the Community as constituted at 31 December 1985 Refund amount applicable in Spain in ecus/hi 2204 29 25 910 02 ; 09 5,50  in ecus/% vol/hl (') 2204 29 29 130 02 ; 09 0,80 2204 29 29 190 02 09 1,80 1,65 1,61 1,46 in ecus/hi 2204 29 35 1 10 02 ; 09 5,50  in ecu/% vol/hl (') 2204 29 35 130 02 ; 03 0,80 2204 29 35 190 02 09 1,80 1,65 1,30 1,10 2204 29 39 130 02 0,80  2204 29 39 190 02 09 1,80 1,65 1,61 1,46 in ecus/hi 2204 29 49 910 02 ; 09 17,25 2204 29 59 910 02 ; 09 17,25  in ecus/% vol/hl (  ') 2204 30 91 100 01 ; 02 ; 09 1,30 0,90 2204 30 99 100 01 ; 02 ; 09 1,30 0,90 (') The destinations are as follows : 01 Venezuela ; 02 All countries of the African continent with the exception of those explicitly excluded under 09 ; 09 All other destinations with the exception of the following third countries :  all countries of the American continent within the meaning of Commission Regulation (EEC) No 3639/86, as extended by Regulation (EEC) No 634/89 (OJ No L 70 , 14. 3 . 1989 , p. 17),  South Africa,  Algeria,  Australia,  Austria,  Cyprus,  Israel,  Morocco,  Switzerland,  Tunisia,  Turkey,  Yugoslavia (from 1 September 1991 ). ( 2) Potential alcoholic strength by volume as defined in Annex II to Regulation (EEC) No 822/87. (') Total alcoholic strength by volume as defined in Annex II to Regulation (EEC) No 822/87. NB : The product codes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24 . 12 . 1987, p. 1 ), as amended by Regulation (EEC) No 3399/90 (OJ No L 331 , 29 . 11 . 1990 , p. 1 ).'